t c memo united_states tax_court charles a nerad petitioner v commissioner of internal revenue respondent docket no filed date charles a nerad pro_se karen n sommers for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure - - the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge on date respondent issued a notice of final_determination denying petitioner's claim to abate interest for the taxable_year the only issue for decision is whether petitioner is entitled to an abatement of interest pursuant to sec_6404 e petitioner contends that respondent abused his discretion by failing to abate assessments of interest because the income that petitioner failed to report on his federal_income_tax return did not result from petitioner's error respondent provided him with misinformation and respondent did not promptly audit his income_tax return for in light of the disclosure on the return some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in julian california when the petition in this case was filed during petitioner was employed as a systems analyst by the united_states navy in the navy consolidated some of its payroll processing centers as a result of the section references are to the internal_revenue_code in effect for the year in issue consolidation petitioner failed to receive a complete and accurate wage and tax statement form_w-2 wage statement for the year instead petitioner received two wage statements from his employer one wage statement properly reflects the wages he received prior to the consolidation of the payroll processing centers the other wage statement reflects the wages of another taxpayer petitioner stated that he repeatedly asked his employer to provide him with a corrected wage statement petitioner and his wife rebecca duncan timely filed a joint federal_income_tax return for on date on their joint federal_income_tax return petitioner and ms duncan reported total wages of dollar_figure this amount failed to include all of the wages petitioner received in petitioner alleges that he contacted the internal_revenue_service irs prior to filing his federal_income_tax return petitioner asserts that an irs employee informed him that he should include on his return a statement indicating that he did not receive an accurate wage statement on their federal_income_tax return petitioner and ms duncan included such a statement on their federal_income_tax return petitioner and ms duncan also failed to report interest_income in the amount of dollar_figure on date respondent sent a letter to petitioner seeking information about the unreported income ina letter dated date petitioner answered respondent's inquiry and q4e- stated that during his employer's payroll processing center had moved and that he did not have an accurate wage statement when he filed his income_tax return for petitioner further explained that he completed the income_tax return to the best of his ability and that he had requested a corrected wage statement on date respondent sent a letter to petitioner and ms duncan proposing an income_tax deficiency for on date petitioner again informed respondent that he had not received a corrected wage statement from his employer and that when and if he received a corrected wage statement he would pay the proper tax on date respondent sent petitioner and ms duncan a notice that determined a deficiency in federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the deficiency and penalty were based upon an increase in petitioner's adjusted_gross_income as well as a resulting computational adjustment to claimed medical_expenses petitioner and ms duncan did not file a petition with this court seeking a redetermination of the deficiency and penalty thus on date respondent assessed the deficiency in income_tax and interest due in the amounts of dollar_figure and dollar_figure respectively the penalty under sec_6662 was not assessed additional interest in the amount of dollar_figure was assessed on date on date petitioner filed a claim with respondent requesting the abatement of interest on the ground that his employer had failed to provide him with a correct wage statement on date respondent issued a notice of final_determination denying petitioner's request for abatement on the ground that an officer_or_employee of the internal_revenue_service did not commit any errors or delays that merited the abatement of interest sec_6404 provides in pertinent part that the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the irs acting in his official capacity in performing a ministerial_act for purposes of sec_6404 an error or delay is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in in sec_6404 e was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit respondent to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts the new provision applies to interest accruing with respect to deficiencies or payments for tax years beginning after date the new provision is not applicable in this case see 112_tc_19 n -- - writing with respect to such deficiency or payment see sec_6404 the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place see sec_301_6404-2t b temporary proced admin regs fed reg date for purposes of sec_6404 an error or delay is taken into account only after the irs has contacted the taxpayer in writing with respect to such deficiency or payment see sec_6404 in this case respondent did not contact petitioner in writing until date no error or delay occurred after this date in fact petitioners received the notice_of_deficiency approximately months after respondent contacted them regarding the unreported income therefore petitioner's arguments that his employer failed to provide him with a proper form_w-2 and that respondent provided him with misinformation are unavailing these circumstances occurred before date ‘ the final treasury regulation under sec_6404 was issued on date the final_regulation contains the same definition of ministerial_act as the temporary_regulation the final_regulation generally applies to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs - j- petitioner's argument that the irs failed to examine his return promptly in light of the statement on the return is without merit we have previously held that this court is not at liberty to modify a period of time prescribed by a statute_of_limitations in which the commissioner is authorized to act see 80_tc_34 affd in part and vacated in part on another issue 756_f2d_1430 9th cir 36_tc_395 sec_6501 expressly defines the period that respondent is authorized to assess deficiencies against taxpayers petitioners filed their federal_income_tax return on date respondent issued the notice_of_deficiency on date since the latter date is within the years of the former the notice_of_deficiency was timely under sec_6501 the timeliness of respondent's examination is not an error for purposes of sec_6404 e sec_6404 provides for a suspension of the imposition of interest if the taxpayer timely files a return and the secretary fails to provide the taxpayer with notice of liability and a basis for the liability before the close of the 1-year period 18-month period in the case of taxable years beginning before date beginning on the later of the date on which the return is filed or the due_date of the return without regard to extensions see sec_6404 sec_6404 was added to the code by sec_3305 of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6404 is effective for tax years ending after date therefore sec_6404 does not apply to this case --- - based on the foregoing reasons we hold that respondent did not abuse his discretion when he denied petitioner's request for abatement of interest on the deficiency in income_tax for to reflect the foregoing decision will be entered for respondent
